Citation Nr: 1634863	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-46 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome (PFS).

2.   Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome (PFS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2005 to October 2009 and is a recipient of the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a decisions issued in September 2015, the Board granted, in pertinent part, a rating of 10 percent for the Veteran's left and right knee PFS.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted a March 2016 Joint Motion for Partial Remand (JMR) and vacated and remanded the Board's September 2015 decision as to the issues of initial disability ratings greater than 10 percent for right and left PFS, for development consistent with the March 2016 JMR. 

Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required. 


REMAND

The Veteran seeks entitlement to a rating in excess of 10 percent for his left and right knee PFS.  The Board notes that in a June 2015 decision, the Board granted an initial 10 percent rating for the Veteran's left and right knee PFS due to painful motion.  As noted above, the Court has remanded these issues for additional development.

A December 2009 VA examination report indicated that the Veteran reported swelling, giving way, lack of endurance, locking, fatigability, tenderness, and pain. He did not report stiffness, effusion, subluxation, or dislocation.  Flare-ups were reported occurring five times per week, each lasting one day.  Physical examination of the knees showed tenderness of the right knee and no tenderness of the left knee.  The examiner reported that the left and right knees showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Crepitus was noted on both knees.  Both the left and right knees showed no genu recurvatum or locking pains.  No ankylosis of either knee was noted by the examiner.  Range of motion testing showed flexion to 140 degrees and extension to 0 degrees on both knees. The examiner did not indicate any painful motion.  Also noted by the examiner was that both left and right knee joint functions were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use testing.  Both left and right knee joints also showed normal limits for medial/lateral collateral ligaments stability tests, the anterior/posterior cruciate ligaments stability tests, and the medial lateral meniscus stability tests.  X-ray reports of the left and right knees showed no fractures, dislocations, or other significant pathology.  The examiner's final diagnosis consisted of bilateral PFS with subjective factors of pain while running and objective factors such as crepitus with tenderness of the right knee. 

A September 2011 VA examination report shows that the Veteran reported weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, and pain, associated with right and left knee PFS.  The Veteran reported flare ups occurring multiple times per day.  During the flare ups, he experienced symptoms of weakness, instability, painful motion, and limited motion.  He also reported a difficulty standing and walking.  Physical examination of the left and right knees showed tenderness.  No signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation were noted.  No locking pains, genu recurvatum, crepitus, or ankylosis of the joints were noted.  Range of motion testing showed right knee flexion to 120 degrees, left knee flexion to 130 degrees, and extension to 0 degrees for both knees.  No additional loss of range of motion was reported and no painful motion was noted by the examiner.  The examiner reported that there was no additional limitation by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use for both knees.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for both knees.  X-rays were noted be normal for the left and right knees.  The examiner diagnosed bilateral PFS with subjective factors such as pain with use, especially with running or extended standing, with objective factors of tenderness to palpation to the peri-patellar area.

The March 2016 JMR stated that the October 2009 VA examination of record noted the Veteran's report of flare-ups as often as five times per week, but did not address limitation of motion during flare-ups.  The JMR additionally noted that the Veteran was afforded another VA examination in September 2011 and at that time, the examiner noted that Veteran's self-report of flare-ups "as often as multiple time(s) per day," but similarly did not address limitation of motion during flare-ups and therefore these examinations were inadequate for rating purposes. 

As such, a remand is necessary to obtain a VA examination that specifically addresses the impact of flare-ups on the Veteran's bilateral knees' range of motion pursuant to Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file any outstanding VA treatment records. 

2.   Next, schedule the Veteran for another VA examination to assess the severity of the Veteran's left and right knee patellofemoral syndrome.  All necessary diagnostic testing and evaluation must be performed.

The examiner must indicate (a) the extent to which the Veteran's knee range of motion is further decreased following repetitive-use testing; including as a result of pain and weakness; as well as (b) the existence, extent, severity, and impact of flare-ups. 

The examiner is specifically asked to opine whether pain could significantly limit functional ability during a flare-up or a result of repetitive use, and express any such loss of function in terms of degree of additional loss of range of motion; OR explain why such opinion is not feasible.  

The examiner must provide explanatory rationale for all opinions expressed, if necessary, citing to specific evidence in the file supporting conclusions.

3.   Then readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




